PD-0632-15                                             FILED IN
                                                                    1ST COURT OF APPEALS
                                                                      HOUSTON. TEXAS


                                                                      MAY 21.2015
                           NO. 6i«fH>-Q0l7l~CA                  CHRIST^EBvA^INE
PRAXEDIS VILLANUEVA                       §     IN THE COURT O
                                          §
VS.                                       §     CRIMINAL APPEALS

STATE OF TEXAS                            §     OF TEXAS                       PILED IM

                       MOTION TO EXTEND TIME TO                             W 27 2M
                FILE PETITION FOR DISCRETIONARY REVIEW
                                                                        ^eJAcosta, Clerk
TO THE HONORABLE JUDGES OF SAID COURT:


      Now comes Praxedis Villanueva, Appellant in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a petition

for discretionary review, and for good cause shows the following:

      1.    On May 5, 2015 the Court of Appeals affirmed appellant's conviction.

Praxedis Villanueva v. State. 01-13-01058-CR. This petition is therefore due on

June 5, 2015.

      2.    Petitioner has been unable to complete the petition for the following

reasons: Due to receiving notice of the Opinion from the First Court of Appeals on

May SJh 2015.
      3.    Petitioner is currently incarcerated.               Dr.riwp. ...
                                                                KtCEIVED IN
      /.xt
      4. No previous v ♦ • u
                • Extension have u          +a
                                 been requested.          C0URT OF CRIMINAL APPEALS
                                                                     MAY 26 2015

                                                              Abe! Acosta, Clerk
      WHEREFORE,         PREMISES      CONSIDERED,        appellant   respectfully

requests an extension of 30 days, i.e. until July 5, 2015, to file a petition for

discretionary review.

                                     Respectfully submitted,

                                     Praxedis Villanueva #01947156
                                     Garza East Unit
                                     4304 TX-202
                                     Beeville, TX 78102




                                        PraxedrsVillanueva, Petitioner




                        CERTIFICATE OF SERVICE


      This is to certify that on May /*/**    2015, a true and correct copy ofthe
above and foregoing document was served on the District Attorney's Office,

Brazoria County, Angleton, Texas by mail.



                                                       SSsM>   '/Z*7SY^S7Z